Mr. Justice Wylie
delivered the opinion of the court:
This was a bill seeking partition and division of the property against the several tenants in common.
The husband of one of the tenants in common had been in the receipt of an undue share of the rents, issues, and profits in his life-time, but he died before the bill was filed, and his surviving wife, who was entitled to share, was charged by the bill with the amount of rents, issues, and profits which were received by him as her husband, and she is called upon to account. The auditor to whom the question was referred by the court below made a report, binding her to make good the shares of the rents and profits which had been received by her husband in her life-time, and the auditor’s report, after .a delay of thirty days, was ratified. The case has come up to this court.
We think that the decree confirming the auditor’s report -below in this respect was erroneous; and that she could not beheld accountable for the rents, issues, and profits which were received by her husband.
There is another objection probably, but not much relied upon; that is, that the account goes too far back $ part of it over twenty years. The decree is reversed as regards Mrs. Bayliss.
The others have not appealed. There seems to be no error in regard to them.